In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00253-CR



       JOSHUA WAYNE ZACHARY, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 294th District Court
               Van Zandt County, Texas
             Trial Court No. CR11-00159




       Before Morriss, C.J., Carter and Moseley, JJ.
                                             ORDER
        Joshua Wayne Zachary appeals the trial court’s order revoking his community

supervision sentencing him in our cause number 06-13-00253-CR. The clerk’s record that has

been filed in this Court does not include a certified bill of costs. As a result, Zachary argues that

the record is insufficient to support the trial court’s order that he pay court costs.

        “[A]n officer of the court shall certify and sign a bill of costs stating the costs that have

been accrued and send the bill of costs to the court to which the action or proceeding is . . .

appealed.” TEX. CODE CRIM. PROC. ANN. art. 103.006 (West 2006). Costs may not be collected

from the person charged with the costs until a written bill, containing the items of cost, is

produced and signed by the officer who charged the cost or the officer entitled to receive

payment for the cost. TEX. CODE CRIM. PROC. ANN. art. 103.001 (West 2006).

        The precedent of the Tyler Court of Appeals requires us to order that the clerk’s record be

supplemented with a certified bill of costs.1 Under the authority of Rule 34.5(c)(1) of the Texas

Rules of Appellate Procedure, we order the Van Zandt County District Clerk to prepare and file,

within ten days of the date of this order, a supplemental record containing a detailed itemization

of the costs assessed in this case. See TEX. R. APP. P. 34.5(c)(1).

        IT IS SO ORDERED.



                                                 BY THE COURT

Date: April 16, 2014

1
 See Cordero v. State, 12-12-00365-CR, 2013 Tex. App. LEXIS 9540 (Tex. App.—Tyler July 31, 2013, pet. ref’d)
(mem. op., not designated for publication).

                                                     2